IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL, :            No. 2112 Disciplinary Docket No. 3
                Petitioner      :
                                :            No. 115 DB 2013
           v.                   :
                                :            Attorney Registration No. 1818
HOPKIN T. ROWLANDS, JR.,        :
                Respondent      :            (Luzerne County)


                                      ORDER


PER CURIAM:


      AND NOW, this 30th day of January, 2015, upon consideration of the Report and

Recommendations of the Disciplinary Board dated October 21, 2014, the Petition for

Review and responses thereto, it is hereby

      ORDERED that Hopkin T. Rowlands, Jr., is suspended from the Bar of this

Commonwealth for a period of one year and one day and he shall comply with all the

provisions of Rule 217, Pa.R.D.E.

      It is further ORDERED that respondent shall pay costs to the Disciplinary Board

pursuant to Rule 208(g), Pa.R.D.E.

      The Motion to Reopen the Record is DENIED.